DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/468694 filed June 12, 2019. Claims 19-38 are currently pending and have been considered below.

Election/Restrictions
Claims 22, 31 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 22, 2021.
The traversal is on the ground(s) that there is no search burden for the distinct species.  This is not found persuasive because the species being distinct and mutually exclusive absolutely present a search burden since one invention cannot possibly include both of the mutually exclusive species.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Examiner acknowledges receipt of the 28 lengthy information disclosure statements citing a total of 410 references. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, In., 359 F. Supp. 948, aff’d 479 F. 2d. 1338. There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner. Accordingly, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "essentially" in claim 19 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination “essentially” will be understood to mean 10% or less of the spray is overspray.
Claim 23 recites the limitations “the raised painting line” and "the floor level" in claim 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 29 and 32 recite “the painting line” in claim 19. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination claim 29 will be understood to depend from claim 24, which does recite a painting line having a plurality of stations.  
. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 23, 32 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herre et al. (US 2011/0262622).
Regarding claim 19: Herre et al. discloses a painting installation for painting vehicles which includes a painting cabin (2) which is a paint booth which include painting robots (3,4) with print heads (8,9) which have an application efficiency of more than 95% such that they produce very little overspray which means there need not be any paint separation wash-out provided under the cabin (2) (pars. 55, 102-105, figure 2).
	Regarding claim 23: Herre et al. discloses a lower area under the cabin (2) where the filter ceiling (11) separates the cabin (2) into a lower mounting level and an upper mounting level, and where a conveyor provided along a line, which can be considered a painting line, feeds and discharges the component to be coated through the cabin (2) (par. 96, figures 2 and 25).
	Regarding claim 32: Herre et al. discloses that the print heads (8,9) can be used to apply seam sealings (par. 99). While Herre et al. does not explicitly disclose that “only rare special paintwork is painted, whereas frequent standard paintwork is painted in the painting line”, this is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the print heads (8,9) can indeed be used only for rare, special paintwork such as the aforementioned seam sealing. 
Regarding claims 37-38: Herre et al. discloses that the print heads (8, 9) are drawn to coating a vehicle body in general, but fail to explicitly disclose the exact layers created. However, the limitations “further comprising a primerless painting process” and “further comprising the following process steps” in addition to the steps in those processes are deemed to be statements with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the print heads (8, 9) of Herre et al. are capable of creating any coating on the vehicle bodies. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21, 23-24, 26-28, 32-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 4,714,044) in view of Herre et al.
Regarding claim 19: Kikuchi et al. discloses a vehicle painting line including a number of stages each being a paint booth having a number of painting robots (5) equipped with atomizers (6) for applying paint to a vehicle body (col. 2 lines 46+, col. 3 lines 1-16, figures 1-2). Kikuchi et al. fails to explicitly disclose that the atomizers (6) have above a 90% transfer efficiency or that no paint separation is provided below the booths. However, Herre et al. discloses a similar vehicle painting installation which includes painting robots (3,4) with print heads (8,9) which have an application efficiency of more than 
Regarding claim 20: Kikuchi et al. and Herre et al. teach a painting line having at least seven painting stations, Kikuchi et al. teaching stations that use atomizers (6) which is an overspray-generating application device (col. 3 lines 6-16). Kikuchi et al. teaches that several of the stations are for coating the interior surfaces of the vehicles and several are for coating the exterior surfaces, and while neither Kikuchi et al. nor Herre et al. explicitly teach that the print heads should be used for exterior surfaces while the atomizer is used for interior surfaces, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try using the print head station in place of any one of the stations taught by Kikuchi et al. such that it would be used for an exterior painting station (see MPEP 2143E). 
Alternatively, the claim language “the overspray-free application device is preferably designed for coating outer surfaces” indicates that this is an optional limitation, and Kikuchi et al. does explicitly teach that the atomizers (6) are used to coat inner surfaces of the vehicles (col. 3 lines 6-35) which is the only required limitation to read on this claim. 
Regarding claim 21: Kikuchi et al. shows that the paint stages are all arranged next to each other in what can be considered the lateral direction (see figure 1). 
Regarding claim 23: Kikuchi et al. shows that the booths have a floor structure with a lower level and an upper level and shows that a conveyor (4) is arranged along a painting line through all of the 
Regarding claim 24: Kikuchi et al. discloses that the booth (1) includes a number of subsequent painting stages (2) which are stations along a line which can be called a painting line, where the vehicle bodies (W) are conveyed by a conveyor (4) along said line (col. 2 lines 46-60, figures 1-2). 
Regarding claim 26: Kikuchi et al. discloses that all of the stages (2) are on the painting line of the booth (1) (figure 1). 
Regarding claim 27: Kikuchi et al. and Herre et al. teach a painting line having at least seven painting stations, Kikuchi et al. teaching stations that use atomizers (6) which is an overspray-generating application device (col. 3 lines 6-16). Kikuchi et al. teaches that several of the stations are for coating the interior surfaces of the vehicles and several are for coating the exterior surfaces, as well as corner or wrap portions, and while neither Kikuchi et al. nor Herre et al. explicitly teach that the print heads should be used for exterior surfaces while the atomizers are used for interior or corner surfaces, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try using the print head station in place of any one of the stations taught by Kikuchi et al. such that it would be used for an exterior painting station (see MPEP 2143E). 
Regarding claim 28: Kikuchi et al. teaches that a number of stages (2) are provided for treating the inner surfaces, outer surfaces and corners, such that each stage (2) for inner surfaces can be considered an interior paint booth and each stage for outer surfaces can be considered an exterior paint both (col. 3 lines 6-16, figures 1, 4-7). 
Regarding claim 32: Kikuchi et al. and Herre et al. discloses that the print heads (8,9) can be used to apply seam sealings (Herre et al. par. 99). While Kikuchi et al. and Herre et al. do not explicitly disclose that “only rare special paintwork is painted, whereas frequent standard paintwork is painted in the painting line”, this is deemed to be a statement with regard to the intended use and is not further 
Regarding claims 33-35: Kikuchi et al. and Herre et al. teach a painting line through two paint booths (1) each comprising seven different stages, which are stations (Kikuchi et al. col. 2 lines 46-60, col. 5 lines 6-10, figure 1). While Kikuchi et al. does not explicitly teach a different type of paint or coat (i.e. filler, clear coat, base coat) for each of the stations, the exact purpose of each station claimed is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the stations need only meet the actual few structural limitations and be capable of applying the claimed coating types. Kikuchi et al. specifically notes that several of the stations (24, 27) are drying stations such that they are capable of reading on the claimed drying stations. Furthermore, as previously established in the combination of Kikuchi et al. and Herre et al. any number of the coating stations can be equipped with the print heads and alternatively the atomizers, such that at least four of the stations can use atomizers while at least three use the print head, which reads on the configuration of claim 33. Similarly the configurations of claims 34 and 35 are read on by the combination of Kikuchi et al. and Herre et al.. Finally, any of the atomizers or print heads are capable of applying any of the claimed paint compositions if they are supplied with said compositions. 
Regarding claims 37-38: Kikuchi et al. and Herre et al. are drawn to coating a vehicle body in general, but fail to explicitly disclose the exact layers created. However, the limitations “further . 

Claims 25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. in view of Herre et al. as applied to claims 19-21, 23-24, 27-28, 32-35 and 37-38 above and further in view of Herre et al. (US 2009/0117283, hereinafter referred to as ‘283).
Regarding claim 25: Kikuchi et al. and Herre et al. fail to teach that the print head station is provided outside of the painting line shown along the conveyor (4). However, ‘283 teaches a similar vehicle painting installation provided with a plurality parallel branches (5-9) which branch off of the main coating path such that vehicle bodies (1) are discharged from the main path (2) onto each branch (5-9) and are then reintroduced onto the path (12) from each branch (5-9) (pars. 102-105, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a parallel branched path for any of the stations of Kikuchi et al. and Herre et al., such as the print head station, because ‘283 teaches that this improves flexibility, throughput and process speed when different processes of different complexity need to be done for different vehicle bodies (pars. 16, 27). 
Regarding claims 29-30: Kikuchi et al. and Herre et al. fail to explicitly disclose different cycle times for both the painting line and the print head station or that the print head cycle time is at least 10% greater than that of the painting line. However, ‘283 teaches that cycle time can be varies as a Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/S.A.K/
Stephen KittExaminer, Art Unit 1717
11/18/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717